ON PETITION FOR REHEARING.
Appellees have filed a petition for a rehearing which has led to a consideration of another phase of the question presented by this appeal. It appears from the special finding that the 5-7.  decedent left surviving as her sole heirs at law, her husband, appellant Charlie M. Phillips, and her parents, the appellees. Three-fourths of the real estate in question, therefore, descended to the former and one-fourth to the latter, subject to a possible sale to secure funds with which to pay the liabilities of the estate of the decedent. § 3027 Burns 1914, § 2489 R.S. 1881. It also appears that the personal estate of the decedent is sufficient to pay all the liabilities of her estate except those for which her surviving husband, appellant Charlie M. Phillips, is ultimately liable, and that his three-fourths interest therein is of a value far in excess of such liability. Under these circumstances, the question arises, should all the real estate in question be ordered sold, and, if not, what portion or interest should be included in such order? The pleadings in the instant case are not so drawn as to present this question as a direct issue, as would have been proper and advisable, nevertheless it is our duty to determine the same, in view of the equitable powers which courts are required to exercise in the administration of estates, where not directed by statute, since it is one which necessarily arises in determining the relief to be awarded under the issues submitted. Galvin v.Britton, Admx. (1898), 151 Ind. 1; Hildebrand v. Kinney
(1909), 172 Ind. 447. It is the policy of the law to limit the sale of real estate for the payment of the liabilities of a decedent to such an amount as may be necessary for that purpose, as far as reasonably possible, having regard for any injurious effect that might result from a sale of *Page 76 
a portion only. Black v. Meek (1848), 1 Ind. 180; Fralick,Admr., v. Moore (1890), 123 Ind. 75. In the instant case, there is no finding that there would be any such injurious results from a sale of a portion thereof, or an undivided interest therein, and such fact will not be presumed. It is obvious, under the facts found, that appellant Charlie M. Phillips, is ultimately liable for the payment of the claims for which a sale of real estate must be had, and that the three-fourths interest therein, which the law casts upon him, subject to the contingent sale stated, is sufficient to pay the same, with all attending costs. This being true, equity requires that the order of sale, which must follow a restatement of the conclusions of law, should be so molded as to direct the sale of his undivided three-fourths of said real estate, and that such conclusions should be so stated as to form the basis of such an order. This is in harmony with the case of Galvin v. Britton,Admx., supra. The trial court in restating its conclusions of law, as heretofore instructed, should make the same conform to the law as stated in the original opinion and as here announced, and it is so ordered.
Petition for rehearing denied.